     4:20-cv-03087-CRZ Doc # 26 Filed: 02/11/21 Page 1 of 1 - Page ID # 83




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

KIMBERLY DARO,

                   Plaintiff,                           4:20CV3087

       vs.
                                                          ORDER
UNION     PACIFIC       RAILROAD
COMPANY, a Delaware Corporation;

                   Defendant.




      IT IS ORDERED that the motion to withdraw filed by Anne Marie O’Brien
and Kyle Wallor, as counsel of record for Defendant, (Filing No. 25), is granted.
Anne Marie O’Brien and Kyle Wallor shall no longer receive electronic notice in
this case.



      Dated this 11th day of February, 2021.

                                           BY THE COURT:

                                           s/ Cheryl R. Zwart
                                           United States Magistrate Judge
